Citation Nr: 1415628	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to November 1954.  He died in February 2008.  The appellant has submitted documents indicating that she had been appointed the Veteran's durable power of attorney and guardian.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 determination by the Department of Veterans Appeal, Regional Office and Pension Center located in St. Paul, Minnesota (RO), which denied the appellant's claim for accrued benefits.   

In July 2012, the appellant testified before the undersigned during a Board hearing held at the Central Office, in Washington D.C. A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

No claim for VA benefits was pending at the time of the Veteran's death in February 2008.



CONCLUSION OF LAW

Entitlement to an award of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.1000 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  See Dela Cruz v. Principi, 15 Vet. App 143 (2011).

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits (due and unpaid) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r). 

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In this case, the appellant seeks entitlement to accrued benefits at the time of the Veteran's death.  She argues that the Veteran had been awarded VA compensation for aid and attendance in a February 2007, but as his care-giver and power of attorney, she did not receive any of those funds.  The appellant believes that she is entitled to compensation for the 24-hour care she provided to the Veteran over the 16 months preceding his death.  

Historically, in a February 2007 rating decision, the Veteran had been awarded compensation for special monthly pension based on aid and attendance, effective from November 22, 2006.  The Veteran was notified of this decision and did not express dissatisfaction with any of the award.  In March 2007 correspondence, the Veteran asked for clarification on the percentage of compensation he had been awarded, but he specifically stated that he accepted the rating decision.  The RO advised the Veteran on what he had been awarded in an April 2007 notice letter.  

In a March 2007 rating decision, VA found that the Veteran not competent to handle the disbursement of funds.  The Veteran was notified that his benefits would be withheld pending the appointment of a payee.  On an April 2007 VA Form 21-592, Request for Appointment of a Fiduciary or Guardian, the Veteran's representative, on the Veteran's behalf, indicate his desire to appoint the appellant.  On a May 2007 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse benefits, the Veteran's Representative, on the Veteran's behalf, identified another party (Ms. K. D.) as payee.  In a May 2007 letter, the RO notified K. D. that she had been certified as legal custodian and payee on the Veteran's behalf for VA benefit purposes.  K. D. was advised of her fiduciary responsibilities and notified of the amount of the Veteran's awards for monthly pension with special monthly pension for aid and attendance. 

The evidence of record showed that the Veteran he died in February 2008.  At the time of his death, his residence was list as same address as the appellant's address. 
A claim for accrued benefits was received from the appellant in November 2009. 

The underlying premise in a claim for accrued benefits is that there was a pending claim for VA compensation or pension benefits at the time of death.  In this case, the Veteran did not express dissatisfaction with the February 2007 rating decision that granted special monthly pension for aid and attendance, nor was there any evidence a pending formal or informal claim for VA benefits at the time of his death in February 2007.   As there was no pending claim for VA benefits or any indication in the record of a desire to file a claim for such benefits at the time of the Veteran's death, there is no basis for a favorable disposition of the appeal. 

Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the appellant's contention that she should be awarded compensation for the 24-hour care that she provided to the Veteran during the 16 months prior to his death.  She contends that the Veteran never received the compensation from his special monthly pension award, and the appellant believes that she is entitled to receive that compensation in exchange for the service she that provided to the Veteran.  The appellant has submitted documentation that she and the Veteran agreed, privately, that the appellant was named as the Veteran's power of attorney and guardian in the months preceding the Veteran's death.  However, the record does not show that VA contracted with the appellant to provide services to the Veteran and the appellant was not selected as the fiduciary of the Veteran's VA benefits.  In this regard, VA appointed K. D. as the fiduciary of the Veteran's VA benefits.  The record shows that all benefits, including a lump sum amount there was withheld pending appointment of a fiduciary was paid to the Veteran's appointed VA fiduciary.   To the extent that the appellant believes that she is owed compensation for the services she provided to the Veteran prior to his death, that issue should be addressed with the party (now his estate) to whom she had contracted her services.  The Board does not have jurisdiction over that issue. 


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


